Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Remark
In this application claims 1-20 filed April 30, 2021 are pending in which claims 1, 8, and 15 are in independent forms.
Priority
The priority claim to continuation of Application No. 16/130,823 (Now Patent No. 11,086,834) and has Provisional Application No. 62/558,738 filed on 9/14/2017 is hereby acknowledged 
Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 4/30/2021 has been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 of the instant application are provisionally rejected under the judicially created doctrine of double patenting over claims 1-20 of Patent No. 11,086,834.
Cross-reference claims table:
Instant Application (17/246289) 
Patent No. 11,086,834
1. A networked information management system for content indexing data, the network information management system comprising:
one or more non-transitory, computer-readable mediums having computer- executable instructions stored thereon; and, one or more processors that, having executed the computer-executable instructions, configure the networked information management system to perform a plurality of operations comprising:
receiving an indication of an amount of data to content index; 
determining a controller content indexing proxy is available to perform content indexing operations, 






wherein: the controller content indexing proxy is executed by a first computing device that executes a media agent, and the media agent manages at least a subset of the amount of data to content index; 

assigning the subset of the amount of data to content index to the controller content indexing proxy such that the media agent restores secondary copies corresponding to the subset of the amount of data and provides the restored secondary copies to the controller content indexing proxy; and 


transmitting an instruction to the controller content indexing proxy indicating that the subset of the amount of data to content index is assigned to the controller content indexing proxy.  







2. The networked information management system of claim 1, wherein the plurality of operations further comprises: transmitting, by an indexing storage system, the indication of the amount of data to content index to a master content indexing proxy, wherein the master content indexing proxy determines whether the controller content indexing proxy is available to perform the content indexing operations.  
3. The networked information management system of claim 1, wherein the plurality of operations further comprises: tracking progress of content indexing performed by the controller content indexing proxy.  
4. The networked information management system of claim 3, wherein the plurality of operations further comprises: transmitting a notification indicating the tracked progress.  
5. The networked information management system of claim 3, wherein the tracked progress comprises one of: a percentage of the subset of the amount of data assigned to the controller content indexing proxy that has yet to be content indexed; an amount of the subset of the amount of data assigned to the controller content indexing proxy that has yet to be content indexed; or, a time remaining until the subset of the amount of data assigned to the available controller content indexing proxy is content indexed.  
6. The networked information management system of claim 3, wherein the plurality of operations further comprises: determining that the controller content indexing proxy is operating at a performance level below a threshold value based on the tracked progress; and assigning at least some of the subset of the amount of data assigned to the controller content indexing proxy to another controller content indexing proxy.  
7. The networked information management system of claim 1, wherein the plurality of operations further comprises: assigning one of a first archive file, a portion of a second archive file, or individual primary data to the controller content indexing proxy.  
8. A computer-implemented method for content indexing data, the method comprising: -156 of 161 -receiving an indication of an amount of data to content index; determining a controller content indexing proxy is available to perform content indexing operations, wherein: the controller content indexing proxy is executed by a first computing device that executes a media agent, and the media agent manages at least a subset of the amount of data to content index; assigning the subset of the amount of data to content index to the controller content indexing proxy such that the media agent restores secondary copies corresponding to the subset of the amount of data and provides the restored secondary copies to the controller content indexing proxy; and transmitting an instruction to the controller content indexing proxy indicating that the subset of the amount of data to content index is assigned to the controller content indexing proxy.  
9. The computer-implemented method of claim 8, further comprising: transmitting, by an indexing storage system, the indication of the amount of data to content index to a master content indexing proxy, wherein the master content indexing proxy determines whether the controller content indexing proxy is available to perform the content indexing operations.  
10. The computer-implemented method of claim 8, further comprising: tracking progress of content indexing performed by the controller content indexing proxy.  
11. The computer-implemented method of claim 10, further comprising: transmitting a notification indicating the tracked progress.  
12. The computer-implemented method of claim 10, wherein the tracked progress comprises one of: a percentage of the subset of the amount of data assigned to the controller content - 157 of 161 -indexing proxy that has yet to be content indexed; an amount of the subset of the amount of data assigned to the controller content indexing proxy that has yet to be content indexed; or, a time remaining until the subset of the amount of data assigned to the available controller content indexing proxy is content indexed.  
13. The computer-implemented method of claim 10, further comprising: determining that the controller content indexing proxy is operating at a performance level below a threshold value based on the tracked progress; and assigning at least some of the subset of the amount of data assigned to the controller content indexing proxy to another controller content indexing proxy.  
14. The computer-implemented method of claim 8, further comprising: assigning one of a first archive file, a portion of a second archive file, or individual primary data to the controller content indexing proxy.  
15. A computer-readable medium having computer-executable instructions stored thereon that, when executed by one or more processors, cause a networked information management system to perform a plurality of operations comprising: receiving an indication of an amount of data to content index; determining a controller content indexing proxy is available to perform content indexing operations, wherein: the controller content indexing proxy is executed by a first computing device that executes a media agent, and the media agent manages at least a subset of the amount of data to content index; assigning the subset of the amount of data to content index to the controller content indexing proxy such that the media agent restores secondary copies corresponding to the subset of the amount of data and provides the restored secondary copies to the controller content indexing proxy; and transmitting an instruction to the controller content indexing proxy indicating that the -158 of 161 -subset of the amount of data to content index is assigned to the controller content indexing proxy.  
16. The computer-readable medium of claim 15, wherein the plurality of operations further comprises: transmitting, by an indexing storage system, the indication of the amount of data to content index to a master content indexing proxy, wherein the master content indexing proxy determines whether the controller content indexing proxy is available to perform the content indexing operations.  
17. The computer-readable medium of claim 15, wherein the plurality of operations further comprises: tracking progress of content indexing performed by the controller content indexing proxy.  
18. The computer-readable medium of claim 15, wherein the plurality of operations further comprises: transmitting a notification indicating the tracked progress.  
19. The computer-readable medium of claim 15, wherein the tracked progress comprises one of: a percentage of the subset of the amount of data assigned to the controller content indexing proxy that has yet to be content indexed; an amount of the subset of the amount of data assigned to the controller content indexing proxy that has yet to be content indexed; or, a time remaining until the subset of the amount of data assigned to the available controller content indexing proxy is content indexed.  
20. The computer-readable medium of claim 15, wherein the plurality of operations further comprises: determining that the controller content indexing proxy is operating at a performance -159 of 161 -level below a threshold value based on the tracked progress; and assigning at least some of the subset of the amount of data assigned to the controller content indexing proxy to another controller content indexing proxy.

1. A networked information management system for content indexing data, the networked information management system comprising:
a master content indexing proxy having one or more first hardware processors, wherein the master content indexing proxy is configured with first computer-executable instructions that, when executed, cause the master content indexing proxy to: transmit a query for a total amount of data to content index; 

receive an indication of the total amount of data to content index; 
determine a total number of controller content indexing proxies that are available to perform content indexing operations;
determine, based on the total number of controller content indexing proxies that are available to perform content indexing operations, that a first controller content indexing proxy is available to perform content indexing operations, 
wherein the first controller content indexing proxy is executed by a first computing device that executes a media agent, and wherein the media agent manages at least a subset of the total amount of data to content index; 

assign the subset of the total amount of data to content index to the first controller content proxy such that the media agent restores secondary copies corresponding to the subset of the total amount of data and provides the restored secondary copies to the first controller content indexing proxy without transmitting the restored secondary copies over an external network; and 

transmit an instruction to the first controller content indexing proxy indicating that the subset of the total amount of data to content index is assigned to the first controller content indexing proxy; and an indexing storage system in communication with the master content indexing proxy, wherein the indexing storage system has one or more second hardware processors, wherein the indexing storage system is configured with second computer-executable instructions that, when executed, cause the indexing storage system to transmit the indication of the total amount of data to content index to the master content indexing proxy.
2. The networked information management system of claim 1, wherein the first computer-executable instructions, when executed, further cause the master content indexing proxy to track progress of content indexing performed by the first controller content indexing proxy.
3. The networked information management system of claim 2, wherein the first computer-executable instructions, when executed, further cause the master content indexing proxy to transmit a notification indicating the tracked progress.
4. The networked information management system of claim 2, wherein the tracked progress comprises one of a percentage of the subset of the total amount of data assigned to the first controller content indexing proxy that has yet to be content indexed, an amount of the subset of the total amount of data assigned to the first controller content indexing proxy that has yet to be content indexed, or a time remaining until the subset of the total amount of data assigned to the first available controller content indexing proxy is content indexed.
5. The networked information management system of claim 2, wherein the first computer-executable instructions, when executed, further cause the master content indexing proxy to: determine that the first controller content indexing proxy is operating at a performance level below a threshold value based on the tracked progress; and assign at least some of the subset of the total amount of data assigned to the first controller content indexing proxy to another controller content indexing proxy.
6. The networked information management system of claim 1, wherein the first computer-executable instructions, when executed, further cause the master content indexing proxy to assign one of a first archive file, a portion of a second archive file, or individual primary data to the first controller content indexing proxy.
7. The networked information management system of claim 1, wherein a first worker thread and a second worker thread execute on the first controller content indexing proxy.
8. The networked information management system of claim 7, wherein the first computer-executable instructions, when executed, further cause the master content indexing proxy to: assign a first portion of the subset of the total amount of data to the first worker thread; and assign a second portion of the subset of the total amount of data to the second worker thread.
9. The networked information management system of claim 1, wherein the first computer-executable instructions, when executed, further cause the master content indexing proxy to determine a total amount of data to content index for a second set of content indexing operations while the total number of controller content indexing proxies that are available to perform the content indexing operations is determined.
10. The networked information management system of claim 1, wherein the subset of the total amount of data to content index comprises at least one of a total number of archive files that include secondary copies that correspond with primary data to be context indexed or a number of secondary copies that are associated with each archive file that correspond with primary data to be context indexed.
11. A computer-implemented method for content indexing data, the computer-implemented method comprising: transmitting a query for a total amount of data to content index; receiving an indication of the total amount of data to content index; determining a total number of controller content indexing proxies that are available to perform content indexing operations; determining, based on the total number of controller content indexing proxies that are available to perform content indexing operations, that a first controller content indexing proxy is available to perform content indexing operations, wherein the first controller content indexing proxy is executed by a first computing device that executes a media agent, and wherein the media agent manages at least a subset of the total amount of data to content index; assigning the subset of the total amount of data to content index to the first controller content indexing proxy such that the media agent restores secondary copies corresponding to the subset of the total amount of data and provides the restored secondary copies to the first controller content indexing proxy for use in content indexing without transmitting the restored secondary copies over an external network; and transmitting an instruction to the first controller content indexing proxy indicating that the subset of the total amount of data to content index is assigned to the first controller content indexing proxy.
12. The computer-implemented method of claim 11, further comprising tracking progress of content indexing performed by the first controller content indexing proxy.
13. The computer-implemented method of claim 12, further comprising transmitting a notification indicating the tracked progress.
14. The computer-implemented method of claim 12, wherein the tracked progress comprises one of a percentage of the subset of the total amount of data assigned to the first controller content indexing proxy that has yet to be content indexed, an amount of the subset of the total amount of data assigned to the first controller content indexing proxy that has yet to be content indexed, or a time remaining until the subset of the total amount of data assigned to the first available controller content indexing proxy is content indexed.
15. The computer-implemented method of claim 12, further comprising: determining that the first controller content indexing proxy is operating at a performance level below a threshold value based on the tracked progress; and assigning at least some of the subset of the total amount of data assigned to the first controller content indexing proxy to another controller content indexing proxy.
16. The computer-implemented method of claim 11, wherein assigning the subset of the total amount of data to content index to the first controller content indexing proxy further comprises assigning one of a first archive file, a portion of a second archive file, or individual primary data to the first controller content indexing proxy.
17. The computer-implemented method of claim 11, wherein a first worker thread and a second worker thread execute on the first controller content indexing proxy, and wherein assigning the subset of the total amount of data to content index to the first controller content indexing proxy further comprises: assigning a first portion of the subset of the total amount of data to the first worker thread; and assigning a second portion of the subset of the total amount of data to the second worker thread.
18. The computer-implemented method of claim 11, wherein the restored secondary copies are in an independent format.
19. The computer-implemented method of claim 11, further comprising determining a total amount of data to content index for a second set of content indexing operations while the total number of controller content indexing proxies that are available to perform the content indexing operations is determined.
20. The computer-implemented method of claim 11, wherein transmitting a query for a total amount of data to content index further comprises transmitting a query for a total amount of data in a first mailbox to content index


Claims 1-20 of the instant application are considered obvious over claims 1-20 of Patent No. 11,086, 834.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NALLATHAMBI et al. United States Patent Publication No. 2016/0062846,
Chopra et al. United States Patent No. 9,626,252,
ARNGREN et al. United States Patent Publication No. 2017/0337192,
Mishra et al. United States Patent Publication No.2015/0112996,
Borden et al. United States Patent Publication No. 2004/0236801.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157                                                                                                                                                                                                        

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157